Citation Nr: 0530481	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected hypertension.  

2.  Entitlement to service connection for coronary artery 
disease, stable, status post angioplasty, to include as 
secondary to the service-connected hypertension.  




REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the RO.  

In October 2003, the Board remanded the veteran's claim for 
further development.  

The veteran currently resides within the jurisdiction of the 
RO in Baltimore, Maryland.  

The issue of service connection for coronary artery disease, 
stable, status post angioplasty, to include as secondary to 
the service-connected hypertension, is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  For the period from June 29, 1998, to February 8, 2004, 
the veteran's hypertension required continuous use of 
medication and was manifested by diastolic pressures 
predominantly below 100.  

2.  For the period from February 9, 2004, to the present, the 
veteran's hypertension is shown to have been productive of a 
disability picture the more nearly approximates one that 
requires continuous use of medication and was manifested by 
diastolic pressures predominantly 110 or more.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected hypertension, for the 
period from June 29, 1998, to February 8, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.101 including Diagnostic Code 7101 (2005).  

2.  The criteria for the assignment of a 20 percent 
evaluation for hypertension, effective February 9, 2004, to 
the present, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.101 including Diagnostic Code 7101 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In letters dated in September 2001 and May 2004, the RO 
provided notice to the veteran of what evidence the veteran 
was responsible for obtaining and what evidence VA would 
undertake to obtain.  

In the November 1999 statement of the case and the August 
2000, April 2003, and December 2004 Supplemental Statements 
of the Case, the RO provided the regulations for compensable 
ratings for all claims, and thereby informed the veteran of 
the evidence needed to substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  In sum, the facts relevant 
to the veteran's claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of VCAA and the implementing regulations.  The 
Board will proceed to decide the veteran's claim on the 
merits.  


Factual Background

Historically, service connection for hypertension was granted 
at a 10 percent rating in March 1999.  This decision was 
based on service medical records that indicated treatment for 
hypertension.  Blood pressure on the February 1999 VA 
examination was 142/86-88.

A March 1999 VA outpatient note indicates blood pressure of 
146/84.  A January 2000 VA outpatient record shows blood 
pressure of 140/101.  A March 2000 VA outpatient record shows 
blood pressure was 146/68.  

The April 2000 VA examination indicates that the veteran 
reported that his blood pressure had been difficult to 
control for the past years.  He was currently using four 
medications.  

The veteran stated that he felt lightheaded and dizzy, 
especially when arising from a sitting position.  He reported 
having headaches on and off.  He denied any known heart 
disease, and had no history of cerebrovascular accident or 
transient ischemic attack.  

On examination, his blood pressure in the right arm was 
130/92, and in the left arm it was 120/80.  In the neck, 
carotid upstroke was normal.  Lungs were clear.  

There was no precordia in the heart.  S1 and S2 were normal, 
with no gallops or murmurs.  The diagnosis was that of 
hypertension.  

Other April 2000 VA outpatient records show blood pressure 
readings of 116/82, 126/90, and 134/90.  

A July 2000 addendum to the April 2000 VA examination 
indicates that in June 2000, the veteran's blood pressure was 
141/82.  In July 2000, the pressure was 125/76.  

A September 2000 VA outpatient note indicates that the 
veteran's blood pressure was 126/82.  

An October 2000 VA outpatient note indicates that the veteran 
had an episode of dizziness and faintness while at work.  He 
reported going to a nurse, who noted his blood pressure as 
124/93.  

On examination, the veteran's labs were within normal limits.  
Electrocardiogram revealed normal sinus rhythm with 1st 
degree AV block..  His blood pressure was 133/90.  

The veteran's records were reviewed, and it was noted that 
since August 1997, diastolic pressure had not been higher 
than 101 and systolic pressure had not been higher than 146.  
At close of examination, blood pressure was noted to be 
128/73.  

An October 2000 VA progress note indicates that the veteran's 
blood pressure was 97/62.  A November 2000 VA outpatient note 
indicates blood pressure of 124/70.  A February 2001 VA 
outpatient note indicates blood pressure of 123/82.  A March 
2001 VA outpatient note indicates blood pressure of 132/82.A 
May 2001 VA outpatient note indicates blood pressure of 
120/75.  

The March 2002 VA examination indicates that blood pressure 
was 130/90.  The diagnosis was that of hypertension with no 
end organ damage.  

A May 2002 VA outpatient note indicates blood pressure of 
130/76.  A July 2002 VA outpatient note indicates blood 
pressure of 120/81.

In the August 2002 addendum to the March 2002 VA examination, 
it was noted that the veteran's claims file was reviewed.  
The examiner stated that the claims file supported the 
contention that the veteran was diagnosed with hypertension 
while on active duty, and since then, the veteran had been 
getting treatment for hypertension, and had undergone 
coronary artery angioplasty in December 2001.  

A September 2002 VA outpatient note indicates blood pressure 
of 136/86.  An October 2002 VA outpatient note indicates 
blood pressure of 136/83 and 146/92.  A November 2002 VA 
outpatient note indicates blood pressure of 116/86.  A June 
2003 VA outpatient note shows blood pressure of 147/100 and 
154/102.  A February 2004 VA outpatient note shows blood 
pressure of 188/118.  

The June 2004 VA examination indicates that the veteran's 
claims file was reviewed prior to examination.  Blood 
pressure taken times three was 160/95.  The diagnosis was 
that of hypertension.  

A November 2004 VA outpatient note indicates blood pressure 
of 178/110 and 167/107.  


Law and Regulations

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular Diagnostic Code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  

In that case, the United States Court of Appeals for Veterans 
Claims (Court) emphasized the distinction between a new claim 
for an increased evaluation of a service- connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
granted service connection.  

In a former case, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance when assessing an increased rating 
claim.  

In the latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

The RO has assigned a 10 percent rating for the hypertension 
under Diagnostic Code 7101 of the Schedule for Rating 
Disabilities.  

Under Diagnostic Code 7101, the current 10 percent rating is 
appropriate for hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or where there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication is required for control.  

The next higher rating, 20 percent, requires diastolic 
pressure which is predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  

The disability will be rated at 40 percent with diastolic 
pressure predominantly 120 or more.  

A 60 percent rating will be assigned with diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.101, Diagnostic 
Code 7101 (2005) (effective from January 12, 1998).



Analysis

The veteran is currently rated as 10 percent disabled for 
hypertension.  

Following a careful review of the record, the Board finds 
that, for the period from June 29, 1998, to February 8, 2004, 
the veteran's hypertension most closely approximates the 
criteria for a 10 percent rating, and for the period from 
February, 9, 2004, to the present, the veteran's hypertension 
most closely approximates the criteria for a 20 percent 
rating.  

In reaching the former determination, the Board points out 
that prior to February 2004, diastolic blood pressure 
readings were predominantly below 100.  
Specifically, only one reading, in June 2003, was over 100.  
Additionally, during this period, the veteran never had 
systolic blood pressure of 200 or more.  

Therefore, the evidence prior to February 9, 2004, does not 
show that the veteran's hypertension meets the criteria that 
would warrant a rating of 20 percent, that is, diastolic 
pressure which is predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  

Accordingly, for the period from June 29, 1998 to February 8, 
2004, the Board finds that the veteran is properly rated as 
10 percent disabled for his hypertension.  

With regard to the determination that an increased rating is 
warranted for the period from February 9, 2004, to the 
present, the Board notes that the veteran's blood pressure 
was 188/118 in February 2004, and in November 2004, his blood 
pressure was 178/110.  

This evidence more nearly approximates the criteria that 
would warrant a rating of 20 percent, that is, diastolic 
pressure which is predominantly 110 or more.  At no time 
during the appeal period has the evidence shown that the 
veteran warrants a rating in excess of 20 percent.  

In this regard, at no time has the veteran had diastolic 
blood pressure of 120 or more.  

As such, for the period from February 9, 2004, to the 
present, the Board finds that the veteran's hypertension 
warrants a 20 percent rating.  Accordingly, an evaluation of 
20 percent for the veteran's hypertension is granted, for the 
period from February 9, 2004, to the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).



ORDER

An initial rating in excess of 10 percent for the service-
connected hypertension is denied.  

An evaluation of 20 percent for the service-connected 
hypertension is granted, for the period from February 9, 
2004, to the present, subject to the regulations controlling 
disbursement of VA monetary benefits.  



REMAND

The June 2004 VA examination report indicates a diagnosis of 
coronary artery disease, stable, status post angioplasty, 
with no evidence of renal impairment.  

In April 2005, the RO requested that the veteran's claims 
file be reviewed by a VA examiner.  The examiner was 
requested to provide an opinion as to whether or not the 
veteran's coronary artery disease, status post angioplasty, 
is a result of his service-connected hypertension.  

It was noted that an examination of the veteran was not 
necessary unless required by the examiner in order to 
properly evaluate the veteran.  

In May 2005, a VA cardiologist filed a report that very 
briefly summarized some aspects of the veteran's cardiac 
condition.  No response or opinion was rendered regarding the 
questions set forth by the RO, and it was not indicated 
whether the veteran's claims file was reviewed.  

The Board finds that further development is warranted in 
order to determine whether the veteran's coronary artery 
disease is a result of the service-connected hypertension.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
identify all records that he wishes the 
VA to assist him in obtaining.  Such 
records pertinent to his claim would 
include all VA and private medical 
records pertaining to treatment for his 
cardiovascular disability, to include the 
private treatment records concerning the 
2001 angioplasty.  The appropriate 
release of information forms should 
accompany the letter.  All records should 
be associated with the veteran's claims 
file.  

2.  The RO is to schedule the veteran for 
a VA cardiac examination to determine the 
current nature and the likely etiology of 
the veteran's cardiovascular disease.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and be reviewed by the examiner prior 
to the requested study.  The examiner 
should elicit from the veteran and record 
a full clinical history referable to his 
cardiac condition.  Based on his/her 
review of the case, the examiner should 
provide an opinion as to the likelihood 
that the cardiovascular disease is due to 
the service-connected hypertension.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the appellant should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


